Citation Nr: 1758609	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for postoperative residuals of a medial and lateral meniscal tear of the right knee. 
 
2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 
 
3.  Entitlement to an evaluation in excess of 10 percent for right hip strain. 
 
4.  Entitlement to a compensable evaluation for left ear hearing loss. 
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 30, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1975 to July 1975, and from August 1982 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in July 2013, when they were remanded for further development.  They were also remanded in March 2016.  In compliance with the remand directives, VA examinations and VA treatment records were associated with the claims file.  The directives having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The July 2013 decision and remand found that in his January 2009 VA Form 9, the Veteran essentially indicated that he was unable to keep a job due to the limitations caused by his service-connected disabilities.  The Veteran stated that, although he had a current job, he was told by his employer that he could not remain employed due to his inability to perform his duties in a reasonable amount of time. The Board found that the record raised the issue of a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A March 2017 rating decision granted service connection entitlement to individual unemployability effective November 30, 2016.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.

A March 2017 rating decision granted an increased rating to 20 percent for thoracic compression fracture, T8 and T10, which was previously 10 percent disabling, effective November 30, 2016.  In his Statement of Accredited Representative in Appealed case from October 2017, the Veteran's representative appeared to possibly express disagreement with the assigned rating as he included it in a list of other issues currently on appeal before the Board.  This downstream issue is not yet before the Board on appeal.

The issues of entitlement to an evaluation in excess of 10 percent for right hip strain, entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum assignable schedular rating based on recurrent subluxation or lateral instability with severe symptoms.  This is the highest/maximum rating possible under the diagnostic code assigned to his postoperative residuals of a medial and lateral meniscal tear of the right knee.

2.  During the period on appeal, the Veteran's hearing acuity has been manifested no worse than level VII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for postoperative residuals of a medial and lateral meniscal tear of the right knee are not met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disabilities have been more severe than at others, and rate them accordingly.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

III.  Rating for Postoperative Residuals for the Right Knee

The Veteran's postoperative residuals of a medial and lateral meniscal tear of the right knee are currently rated at 30 percent disabling.  The Veteran reports right knee pain after falling toward the end of 1982.  He reports that he fell off a ladder on board a naval ship.  The Veteran reports that he was seen in the emergency room at the Balboa Naval Hospital in San Diego, California.  The Veteran reported that he was treated and released.  The Veteran reported that he followed up with a clinic visit and scheduled surgery for a torn meniscus.  The Veteran reported that he subsequently underwent right knee surgery 1983.  The Veteran reported that he was seen for treatment several times after this surgery.
Under the schedule of ratings for the musculoskeletal system, Diagnostic Code (DC) 5257 provides for evaluation of other impairment of the knee.  Pursuant to that DC 5257, for recurrent subluxation or lateral instability, a 30 percent rating is assigned for severe symptoms, a 20 percent rating for moderate symptoms, and a 10 percent rating for slight symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's grant for postoperative residuals of a medial and lateral meniscal tear of the right knee dates back to May 1, 1999.  

By way of additional background, a May 2016 rating decision also granted service connection for the separate issue of surgical scarring of the right knee, with an evaluation of 0 percent effective October 30, 2006.  A noncompensable evaluation was assigned from October 30, 2006 because that is the day VA received the claim for increased evaluation in right knee condition, and scarring of the right knee was included as an inferred claim.  

The Veteran was afforded a most recent VA examination of the right knee in April 2016.  He reported having constant pain in the knee with flare ups resulting in difficulty driving more than 10 to 25 minutes, difficulty sitting more than 10 to 15 minutes, difficulty squatting, difficulty climbing ladders and stars, inability to kneel, and difficulty walking.  He was noted to have effusion to the joint.  He did not have recurrent subluxation or lateral instability of the knee.  Other VA clinical findings, including the August 2015 VA examination, were substantially the same.  

Per 38 C.F.R. § 4.71a, the RO assigned a 30 percent rating for severe symptoms.   Having taken consideration of the above, the Veteran already receives the highest 30 percent rating for other impairment of the knee.  Consequently, no matter what actual symptomatology appears, this is the maximum schedular rating based on severity of the recurrent subluxation or lateral instability.  The Board notes that although the VA examination did not test the joint for pain on both active and passive motion, in weight-bearing and non weight-bearing pursuant to Correia, because the Veteran is already in receipt of the schedular maximum, such a consideration is moot.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   Consequently, with the maximum benefit allowable of 30 percent is already in effect, there is no greater schedular evaluation warranted.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Rating for Left Ear Hearing Loss

The June 2009 rating decision continued a noncompensable evaluation for left ear hearing loss.  Higher evaluations are based on more severe levels of hearing impairment.  The Veteran's right ear remains non-service connected.  

VA treatment records indicate that the Veteran reports a "bubbling" sound from his left ear, but no pain.  He worked in the boiler room while in service from 1982 to 1984 with hearing protection.  He then worked as a carpenter and mechanic with hearing protection as a civilian.  He denied history of any recreational noise exposure.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.  38 C.F.R. § 4.85 (f).
Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b). 

The Veteran contends that his service-connected bilateral hearing loss disability should be rated at a compensable level.  

The Veteran was most recently afforded a VA examination at the Doris Miller VA Medical Center (VAMC) in September 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
45
70
75

The average decibel loss is 58 in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the left ear.  The VA examiner stated the Veteran's left ear hearing loss does not impact his ability to work.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral VII for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I, the right ear, with column VII, the left ear.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

March 2013 and July 2008 VA audiograms were substantially the same, with normal hearing for VA purposes for the right ear and a moderate rising to mild sloping to moderately-severe mixed loss for the left ear.

The Veteran contends that he has left ear hearing loss at a compensable level related to service, and VA should review the existing audiometric scores to make a determination supporting a compensable rating.  The Board notes that the Veteran is competent to state that he has trouble hearing when he cannot see who is speaking.  Nevertheless, a review of the entire record finds his disability was not manifested to a level that would warrant the Veteran more than the assigned zero percent (non-compensable) rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  The most probative audiometric evidence has resulted in findings supporting a non-compensable evaluation, and there are no probative objective audiometric evaluations to the contrary.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.   

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report difficulty hearing and tinnitus.  The Veteran's subjective reports of difficulty hearing which causes problems at work have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, there are impressions or diagnoses of left ear hearing loss from VA treatment records and VA examinations.  The Veteran is competent to relate such facts.   However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  

In this case, the most probative evidence in the September 2015 VA examination and the other objective medical evidence of record from during the appeals period does not support a rating higher than the assigned zero percent for the Veteran's service connected left ear hearing loss.  There is no probative evidence applying the VA rating schedule to the contrary.  Consequently a compensable rating for left ear hearing loss is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for postoperative residuals of a medial and lateral meniscal tear of the right knee is denied.

Entitlement to a compensable evaluation for left ear hearing loss is denied.
 

REMAND

Unfortunately, the most recent April 2016 VA knee and April 2016 VA hip examinations do not comply with all regulations applicable to examination of painful joints, and a remand is required for further development concerning the Veteran's service-connected disabilities.  

A.  Right Knee and Hip

The August 2015 VA Hip and Thigh examination found that the Veteran has a right hip strain.  The VA examiner stated that the Veteran reported that he does not have flare-ups that impact the function of the right hip.   The VA examiner found that the Veteran had a flexion of 110 degrees; extension of 20 degrees; abduction of 35 degrees; and adduction of 20 degrees.   The VA examiner stated there is no additional loss of range of motion following repetitive-use testing.  The VA examiner stated the right hip condition does not impact the Veteran's ability to work

The August 2015 VA knee examination stated that the Veteran has a right knee meniscal tear and osteoarthritis.   The VA examiner stated that the Veteran reports flare-ups that cause functional loss and impairment.  The VA examiner stated that the Veteran's right knee flexion was at 100 degrees, and extension was at 0 degrees.  The Veteran was not able to perform repetitive use testing.  This was due to pain with flexion of the knee.  The VA examiner stated there is no history of recurrent subluxation or lateral instability.   The VA examiner opined that the right knee condition does not impact the Veteran's ability to work.

The Board acknowledges that in the January 2016 post-remand brief, the Veteran alleged, through his representative, that he has functional loss and impairment of the right knee and right hip due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and weight bearing, and lack of endurance.  The Veteran also asserted that his right knee and right hip conditions have flare-ups that impact his flexion and extension and causes constant pain, weakness, loss of motion, and fatigue.  He contends he warrants the evaluation that more clearly represents his disability picture.  The Veteran also contends he is unable to maintain or sustain any type of gainful occupation as a result of his service connected disabilities.  As the Veteran alleged that his condition has worsened and that he suffers from flare-ups which were not noted on the August 2015 VA examinations, the Board found in its March 2016 remand that new VA examinations were needed to determine the current severity of the Veteran's service-connected disabilities.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran was afforded an April 2016 VA right knee examination.  He reported having constant pain in the knee with flare ups resulting in difficulty driving more than 10 to 25 minutes, difficulty sitting more than 10 to 15 minutes, difficulty squatting, difficulty climbing ladders and stars, inability to kneel, and difficulty walking.  He was noted to have effusion to the joint.  He was noted to have 120 degrees of flexion and 140 degrees of extension, with pain in flexion and extension.  He was noted to have had a meniscal tear with frequent episodes of joint locking, pain, and effusion.  He was noted to have dislocated cartilage.  Imaging showed slight spurring in all three compartments and effusion.  Arthritis was identified.

An April 2016 VA hip examination found it is difficult for the Veteran to sit, lift more than 10 pounds, or climb stairs or ladders.  Upon clinical examination, his hip was noted to have 90 degrees of flexion, with all other ranges of motion full. He was noted to have pain on all ranges of motion.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the April 2016 VA examinations do not comply with Correia because they did not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded new VA right knee and hip examinations that comply with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.


B.  TDIU

VA received the Veteran's claim for individual unemployability on May 3, 2007, as well as the Veteran's Application for Increased Compensation Based on Unemployability (VAF 21- 8940) received on May 5, 2007 and again on August 29, 2007.  VA received the completed form which shows that the Veteran reported at the time that he last worked in August 2007 after working in construction.  He reported that his disability affected his full-time employment in 1999, when he became too disabled to work.  He reported his education as a high school diploma.  

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (a).  In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  

In this instance, the Veteran's rating for his right hip and right knee may impact his evaluation for purposes of a TDIU.  As a TDIU is dependent upon the degree of impairment from service-connected disabilities, it is inextricably intertwined with the increased rating claims being remanded.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for VA examinations to
determine the current degree of severity of his service-connected right hip and right knee disabilities.  

All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner. 

2. Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should also record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the right hip and right knee.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

3. The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should also express any findings of instability and/or subluxation and express the degree of severity of such findings as slight, moderate or severe.  

4. The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also comment on any possible impact of the Veteran's right knee and hip disabilities on his occupational functioning, and how they impact his ability to obtain and/or maintain substantially gainful employment.

5. The examiner may cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

6. If, the Veteran's percentage rating(s) do not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a), please consider whether referral of the case is warranted to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for increased ratings for the right knee and hip disabilities and for a TDIU based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


